Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                            Illinois Official Reports                       Reason: I attest to
                                                                            the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2018.05.16
                                                                            14:55:08 -05'00'



            Forest Preserve District v. Continental Community Bank & Trust Co.,
                                  2017 IL App (1st) 170680



Appellate Court        THE FOREST PRESERVE DISTRICT OF COOK COUNTY,
Caption                ILLINOIS, a Body Corporate and Politic of the State of Illinois,
                       Plaintiff and Respondent-Appellant and Cross-Appellee, v.
                       CONTINENTAL COMMUNITY BANK AND TRUST COMPANY,
                       an Illinois Corporation, as Successor to Maywood-Proviso State
                       Bank, as Trustee Under Trust Agreement Dated November 1, 1983,
                       Known as Trust No. 6173; JACK RIVO; and UNKNOWN OTHERS,
                       Defendants (Greg Bedell, Fee Petitioner-Appellee and
                       Cross-Appellant).–THE FOREST PRESERVE DISTRICT OF
                       COOK COUNTY, ILLINOIS, a Body Corporate and Politic of the
                       State of Illinois, Plaintiff and Respondent-Appellee, v.
                       CONTINENTAL COMMUNITY BANK AND TRUST COMPANY,
                       an Illinois Corporation, as Successor to Maywood-Proviso State
                       Bank, as Trustee Under Trust Agreement Dated November 1, 1983,
                       Known as Trust No. 6173; JACK RIVO; and UNKNOWN OTHERS,
                       Defendants (Greg Bedell, Fee Petitioner-Appellant).



District & No.         First District, Fifth Division
                       Docket Nos. 1-17-0680, 1-17-0871 cons.



Filed                  December 22, 2017



Decision Under         Appeal from the Circuit Court of Cook County, Nos. 15-L-50227,
Review                 00-L-50726; the Hon. Kay M. Hanlon and the Hon. Eileen O’Neill
                       Burke, Judges, presiding.
     Judgment                  Affirmed in part and vacated in part.
                               Cause remanded with directions.


     Counsel on                Neal & Leroy, LLC (Michael D. Leroy and Richard F. Friedman, of
     Appeal                    counsel), and Dennis White, of Forest Preserve District of Cook
                               County, both of Chicago, for appellant.

                               Knabe Kroning & Bedell, of Chicago (Gregory A. Bedell, of counsel),
                               for appellee.



     Panel                     JUSTICE ROCHFORD delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Reyes and Justice Lampkin concurred in the
                               judgment and opinion.


                                                 OPINION

¶1         The Forest Preserve District of Cook County, Illinois, a body corporate and politic of the
       State of Illinois (the District), originally filed this suit seeking to utilize its power of eminent
       domain to acquire certain property held in trust by defendant, Continental Community Bank
       and Trust Company, an Illinois corporation, as successor to Maywood-Proviso State Bank, as
       trustee under a trust agreement dated November 1, 1983, known as trust No. 6173 (Trustee),
       for the benefit of defendant, Jack Rivo (collectively referred to as Mr. Rivo, as he is both a
       named defendant and the beneficiary of the trust).
¶2         In its current appeal (No. 1-17-0680), the District seeks (1) relief from a judgment for
       attorney fees and costs awarded to Mr. Rivo’s former attorney, fee petitioner Greg Bedell, and
       (2) reversal of the circuit court’s orders denying the District leave to file a complaint for
       interpleader and denying its motion to declare invalid an attorney lien asserted by Mr. Bedell.
       In his cross-appeal, Mr. Bedell seeks reversal of the circuit court’s denial of his petition to
       adjudicate and enforce his attorney’s lien. Finally, in Mr. Bedell’s separate appeal (No.
       1-17-0871), which he describes as a “secondary, alternative remedy” should this court rule in
       the District’s favor on its appeal, Mr. Bedell again seeks reversal of the circuit court’s denial of
       his petition to adjudicate and enforce his attorney’s lien.
¶3         With respect to the District’s appeal, while we affirm the circuit court’s decision to grant
       Mr. Bedell an award for attorney fees and costs, we vacate that part of the judgment
       determining the amount of fees and costs and remand for a recalculation of the proper amount
       of that award under a theory of quantum meruit. In light of our resolution of this issue, all of the
       remaining issues raised by the parties on appeal are rendered moot.



                                                    -2-
¶4                                        I. BACKGROUND
¶5        This case has been the subject of many prior appeals to this court,
     yielding—inter alia—decisions affirming the circuit court’s order granting summary
     judgment in favor of Mr. Rivo with respect to the condemnation complaint, as the District
     never passed a valid ordinance authorizing the acquisition of the property in question, and a
     decision dismissing for lack of jurisdiction a prior appeal from the circuit court’s award of
     attorney fees. See Forest Preserve District v. Continental Community Bank & Trust Co., No.
     1-12-2211 (Sept. 6, 2012) (unpublished summary order under Illinois Supreme Court Rule
     23(c)) (appeal dismissed for lack of jurisdiction); Forest Preserve District v. Continental
     Community Bank & Trust Co., 2014 IL App (1st) 131652-U (appeal dismissed for lack of
     jurisdiction); Forest Preserve District v. Continental Community Bank & Trust Co., 2016 IL
     App (1st) 152145-U (summary judgment in favor of Mr. Rivo on condemnation complaint
     affirmed); Forest Preserve District v. Continental Community Bank & Trust Co., 2017 IL App
     (1st) 153512-U (appeal from attorney fee award dismissed for lack of jurisdiction). The orders
     entered by this court in those prior appeals, including the factual background set out therein,
     are incorporated herein by reference. Therefore, we restate here only those facts necessary to
     our resolution of the appeals currently pending before us.
¶6        This dispute dates to 2000, when the District began filing a number of eminent domain
     actions, including this suit in which the District sought to acquire 12.5 acres that were held by
     the Trustee for the benefit of Mr. Rivo. In 2003, Mr. Rivo agreed to give the District fee simple
     title to that property in exchange for $1.4 million, the circuit court entered an agreed judgment
     order to that effect on March 6, 2003, and Mr. Rivo subsequently received the funds, less
     $50,000 that was retained in an escrow account and was to be paid when Mr. Rivo finally
     vacated the property.
¶7        Other property owners who had not entered into settlement agreements opposed the
     condemnation of their properties. They argued, successfully, that the District never had legal
     authority to condemn any of the relevant properties because the board had not properly
     adopted the necessary ordinance. See, e.g., Forest Preserve District v. First National Bank of
     Evergreen Park, No. 1-04-1536 (2008) (unpublished order under Illinois Supreme Court Rule
     23). On October 27, 2003—in light of the success these other property owners had in opposing
     condemnation of their properties—Mr. Rivo petitioned for relief from the agreed judgment
     order entered in this matter, pursuant to section 2-1401 of the Code of Civil Procedure (Code).
     735 ILCS 5/2-1401 (West 2004).
¶8        Mr. Rivo was represented by Mr. Bedell in the section 2-1401 proceeding, pursuant to a
     retainer agreement executed in October 2003. With respect to the scope of Mr. Bedell’s
     representation, the retainer agreement provided that Mr. Bedell’s representation of Mr. Rivo
     would be “limited to seeking post judgment relief through the filing and prosecuting [of] a
     petition to vacate the settlement and judgment entered against you under 735 ILCS 5/2-1401.”
     With respect to Mr. Bedell’s compensation, the retainer agreement provided that Mr. Bedell
     would be paid “a non-refundable $1,200.00 retainer and that in the event of recovery, whether
     by settlement or trial, I will be paid 20% of the amount recovered. (The $1,200 will be
     deducted from the 20% contingency fee in the event of recovery.) If there is no recovery, you
     owe me no more fee than the retainer you paid.” Mr. Rivo was also responsible for the payment
     of all “costs associated with this matter.” On July 22, 2009, a written notice of attorney’s lien


                                                 -3-
       detailing the contingency provision contained in the retainer agreement was served by hand
       delivery upon the District’s general counsel.
¶9         The parties ultimately filed cross-motions for summary judgment on the section 2-1401
       petition. In an order entered on February 15, 2012, the circuit court granted summary judgment
       in favor of Mr. Rivo, denied the District’s cross-motion, vacated the agreed judgment order
       previously entered on March 6, 2003, and reinstated the condemnation case. The District
       attempted to appeal from this decision, but the appeal was dismissed for lack of appellate
       jurisdiction. Forest Preserve District v. Continental Community Bank & Trust Co., No.
       1-12-2211 (Sept. 6, 2012) (unpublished summary order under Illinois Supreme Court Rule
       23(c)).
¶ 10       Thereafter, on October 10, 2012, Mr. Bedell filed both a petition for attorney fees and
       costs, as well as a motion to withdraw as Mr. Rivo’s attorney. In the petition for fees, Mr.
       Bedell contended that he had spent nearly 300 hours representing Mr. Rivo in the section
       2-1401 proceedings, his usual and customary rate during that time ranged between $250 and
       $350 per hour, and $1546.50 in costs had been incurred. Mr. Bedell therefore sought an award
       of $93,116.50 in fees and costs. The fee petition did not reference or rely on the contingency
       fee agreement contained in the retainer agreement in any way.
¶ 11       In the motion to withdraw, Mr. Bedell asserted that—in light of the summary judgment
       granted in favor of Mr. Rivo on the section 2-1401 petition—he had satisfied his obligations to
       Mr. Rivo under the original retainer agreement. Mr. Bedell also contended that, while he had
       consulted with Mr. Rivo regarding the prosecution of additional damages claims against the
       District, Mr. Rivo was unwilling to follow Mr. Bedell’s advice and there had been a
       breakdown in communication between attorney and client. Noting these facts and his interest
       in the outcome of his fees petition, Mr. Bedell asked the circuit court for leave to withdraw as
       Mr. Rivo’s attorney and leave to file an appearance on his own behalf with respect to the fee
       petition. Mr. Bedell’s motion to withdraw was granted on October 30, 2012.
¶ 12       Mr. Rivo subsequently obtained new counsel to represent him in prosecuting various
       claims against the District. Those claims included counterclaims stemming from the
       condemnation proceedings, including allegations that Mr. Rivo was entitled to millions of
       dollars in damages and to reacquire title from the District. Mr. Rivo’s new counsel also filed a
       motion for summary judgment on the District’s complaint for condemnation.
¶ 13       In response, the District filed a combined motion which sought to (1) vacate the prior
       ruling granting Mr. Rivo’s section 2-1401 petition, (2) strike Mr. Rivo’s counterclaims, and (3)
       deny Mr. Rivo’s motion for summary judgment in this condemnation action.
¶ 14       These motions were heard in 2013. In a three-part order entered on April 18, 2013, the
       circuit court denied the District’s combined motion to vacate the prior ruling granting Mr.
       Rivo’s section 2-1401 petition and to strike Mr. Rivo’s counterclaims and granted Mr. Rivo’s
       motion for summary judgment on the condemnation complaint.
¶ 15       The District filed an appeal from the denial of its motion to vacate the prior ruling granting
       the section 2-1401 petition. However, this court once again dismissed the District’s appeal for
       lack of appellate jurisdiction. Forest Preserve District, 2014 IL App (1st) 131652-U, ¶ 10.
¶ 16       Upon remand, Mr. Rivo filed a motion seeking a finding of enforceability and appealability
       with respect to the summary judgment ruling, pursuant to Illinois Supreme Court Rule 304(a)
       (eff. Feb. 26, 2010), while the District filed a motion seeking reconsideration of the grant of


                                                   -4-
       summary judgment in favor of Mr. Rivo on its condemnation complaint. In an order entered on
       June 26, 2015, the circuit court denied the District’s motion and granted Mr. Rivo’s motion,
       finding that there was no just reason to delay appeal of “[t]he 4-8-13 order granting summary
       judgment.” The District appealed, and this court concluded that the circuit court properly
       granted summary judgment in favor of Mr. Rivo on the condemnation complaint. Forest
       Preserve District v. Continental Community Bank & Trust Co., 2016 IL App (1st) 152145-U.
       The District filed a petition for leave to appeal that decision with our supreme court which,
       pursuant to a settlement agreement discussed below, was subsequently withdrawn on April 11,
       2017.
¶ 17       Meanwhile, while Mr. Bedell’s original petition for fees was stricken for failure to attach
       and account for the retainer agreement, he was granted leave to file an amended petition. The
       operative amended fee petition was filed on September 15, 2015. Therein, Mr. Bedell
       specifically relied upon section 10-5-70(a) of the Eminent Domain Act (Act) (735 ILCS
       30/10-5-70(a) (West 2014)), which provides for the award of fees and costs where it is
       determined that a plaintiff “cannot acquire the property by condemnation” and the defendant
       incurs such fees and costs “in defense of the complaint.” He also primarily relied upon the
       retainer agreement to support a claim for fees and costs. According to Mr. Bedell’s amended
       petition, the retainer agreement entitled him to a fee of 20% of any amount recovered. Further,
       Mr. Bedell asserted:
               “When this Court granted the 2-1401 petition and vacated the order awarding the
               Defendant’s property to the District, Bedell recovered for the Defendant his property.
               As a basis of the fees to be awarded under the Act, the Court should award the fee due
               from Defendant to Bedell under the fee agreement: using the conservative value of the
               Defendant’s property, which the District determined in 2003 to be $1,400,000, Bedell
               is entitled to a fee of $280,000 (minus $1,200 already paid as retainer). Costs of
               $1,546.50 should also be awarded under the fee agreement.”
       In the alternative, the amended petition sought an award of fees and costs, to be calculated on
       an hourly basis as it was in the original fee petition, “if [the] Court determines that Bedell
       should not be paid in accordance with his fee agreement.”
¶ 18       On September 30, 2015, the District filed a motion to dismiss the amended fee petition.
       Therein, the District asserted—inter alia—that Mr. Bedell was not entitled an award of fees as
       requested in the fee petition because (1) he was not entitled to any attorney fees under the
       language of the Act, as he only represented Mr. Rivo in the section 2-1401 petition, (2) his
       claim for a fee based upon the contingency fee provision in the retainer agreement was
       improper where Mr. Bedell was a terminated attorney and could therefore only recover based
       upon a theory of quantum meruit, and (3) even if the contingency fee provision was relevant to
       the calculation of any fee award, that provision was not yet triggered because title to the
       property had never been returned to Mr. Rivo, thus there had not been any “recovery.”
¶ 19       In a written order entered on November 6, 2015, the circuit court denied the District’s
       motion to dismiss and granted Mr. Bedell’s amended petition for fees. The order specifically
       held that “judgment is entered against [the District] in the amount of $280,000 for attorneys
       fees and $1,546.50 in costs in favor of Gregory A. Bedell.” A judgment for fees was also
       entered in favor of Mr. Rivo’s new attorneys under section 10-5-70(a) of the Act. While the
       District previously appealed from the judgment entered in favor of Mr. Bedell, that appeal was


                                                  -5-
       dismissed for lack of appellate jurisdiction. Forest Preserve District v. Continental Community
       Bank & Trust Co., 2017 IL App (1st) 153512-U.
¶ 20       Meanwhile, this matter continued in the circuit court with respect to the counterclaims filed
       by Mr. Rivo’s new counsel. In open court on December 9, 2016, the parties spread of record
       the general terms of a settlement agreement that had been reached with respect to the
       counterclaims. The agreement was subsequently reduced to a written settlement agreement
       executed on February 6, 2017. As relevant to this appeal, and subject to the approval of the
       District’s board, the written settlement agreement provided that:
                   (1) The parties intended to settle all claims between them, with the specific
               exception of the judgment entered in favor of Mr. Bedell for attorney fees and costs,
               without any admission of liability.
                   (2) As full settlement of Mr. Rivo’s counterclaims, the District would pay Mr. Rivo
               $1,650,000, plus whatever funds remained in the escrow account originally established
               in connection with the original agreed judgment order entered in 2003, subject to
               certain conditions that were contained in paragraph 17 of the settlement agreement
               (discussed below).
                   (3) The settlement check would be made payable to Mr. Rivo and his current
               attorneys.
                   (4) This payment would be paid as “additional just compensation” for the “taking”
               of the property, with the settlement agreement acknowledging that summary judgment
               on the District’s condemnation complaint had been previously granted in Mr. Rivo’s
               favor and upheld on appeal. Upon payment Mr. Rivo would execute a quit claim deed
               conveying the property to the District.
                   (5) Specifically including the judgment previously entered in favor of Mr. Rivo’s
               new attorneys and specifically excluding the judgment previously entered in favor of
               Mr. Bedell, Mr. Rivo and the District waived any claims against each other and would
               bear their own fees and costs.
                   (6) The parties would move to vacate the judgment entered in favor of Mr. Rivo’s
               new attorneys, and agreed to the entry of a “Stipulated Order of Dismissal with
               Prejudice” with respect to the instant case, with the exception of any issues regarding
               the judgment entered in favor of Mr. Bedell. The District would also move to dismiss
               its petition for leave to appeal from this court’s prior order affirming summary
               judgment in favor of Mr. Rivo on the condemnation complaint filed by the District.
¶ 21       In addition, as noted above, the settlement agreement contained further relevant provisions
       in paragraph 17, which provided:
                   “Upon approval of this Agreement by the FPD Board, and in the event that a final
               judgment is rendered in favor of Bedell and against the FPD for Bedell’s attorneys fees
               in the instant matter, such judgment and interest shall be paid with the funds on deposit
               in the Escrow Account, as follows: If such judgment equals or exceeds the amount on
               deposit in the Escrow Account, the funds on deposit shall be used first (prior to FPD
               funds) to satisfy the judgment. If the amount on deposit in the Escrow Account exceeds
               the judgment for fees, the judgment for fees shall be paid from the Escrow Account and
               any excess remaining on deposit in the Escrow Account after payment of the judgment



                                                   -6-
                for fees shall be paid by check to [Mr. Rivo and his current attorneys] as the remainder
                of the Settlement Award.”
¶ 22       In an affidavit filed in connection with the settlement agreement, it was averred that the
       escrow account contained a total balance of $61,813.41 as of February 10, 2017.
¶ 23       On February 7, 2017, the District’s board approved the settlement agreement negotiated by
       the parties. Pursuant to that agreement, the court entered a “Stipulated Order of Dismissal with
       Prejudice” on February 10, 2017, which in relevant part provided (1) this case was dismissed
       on the merits and with prejudice, (2) the award of attorney fees entered in favor of Mr. Rivo’s
       new attorneys was vacated, (3) with the exception of the judgment entered in favor of Mr.
       Bedell, the parties would bear their own costs and fees, (4) the court made a finding that there
       was no just reason to delay the enforcement or appeal of the November 6, 2015, judgment
       entered in favor of Mr. Bedell, and (5) the circuit court retained jurisdiction to enforce the
       parties’ settlement agreement.
¶ 24       However, in the days leading up to the entry of the dismissal order, the District filed a
       motion to declare Mr. Bedell’s attorney’s lien invalid, in which the District contended that the
       lien had not been properly served and, even if it was, such a lien was not enforceable against a
       public body such as the District. The District also filed a counterclaim for interpleader, in
       which the District asserted that, while Mr. Rivo claimed he was owed the entire settlement
       award, Mr. Bedell asserted that he had a contingency lien on that award pursuant to the
       attorney’s lien he had previously served on the District. After further contending that it was a
       neutral, disinterested stakeholder with respect to the apportionment of the settlement award,
       the District asked to be allowed to tender the payment of the settlement award to the court and
       be dismissed from any further liability with respect to the settlement award.
¶ 25       In response, Mr. Rivo filed both a motion to enforce the settlement agreement and a motion
       to dismiss the District’s interpleader counterclaim. With respect to the former, Mr. Rivo
       asserted that the District’s attempt to file a counterclaim for interpleader and deposit the
       settlement award with the court constituted an anticipatory breach of the settlement agreement.
       With respect to the motion to dismiss, Mr. Rivo contended—inter alia—that the District was
       not a neutral stakeholder in light of the obligations it undertook with respect to Mr. Bedell’s
       fees in the settlement agreement and that the District’s proposed course of action would in fact
       violate the terms of the settlement agreement.
¶ 26       On February 21, 2017, the circuit court (1) granted the motion to dismiss the District’s
       counterclaim for interpleader, (2) granted Mr. Rivo’s motion to enforce the settlement
       agreement, and (3) denied the motion to declare Mr. Bedell’s lien invalid. In the course of
       making these rulings, the circuit court concluded—inter alia—that Mr. Bedell’s lien would not
       attach to the money paid to Mr. Rivo under the settlement agreement. Mr. Bedell filed a motion
       for clarification or reconsideration as to that finding, but that motion was denied.
¶ 27       Thereafter, Mr. Bedell filed a petition to adjudicate and enforce his attorney’s lien on
       March 2, 2017. Therein, he asserted that his efforts “recovered” the property for Mr. Rivo, that
       this recovery could be directly traceable to the $1.65 million settlement award the District was
       to pay Mr. Rivo, and that Mr. Bedell should therefore have a lien on that award for the payment
       of his contingency fee in excess of $280,000. After concluding that title to the property was
       never actually returned to Mr. Rivo, the circuit court essentially concluded that Mr. Bedell did
       not actually recover anything for Mr. Rivo such that Mr. Bedell could claim a lien on the
       settlement award pursuant to the attorney’s lien.

                                                   -7-
¶ 28       As noted above, in its current appeal (No. 1-17-0680), the District seeks (1) relief from a
       judgment for attorney fees and costs originally awarded to Mr. Bedell on November 6, 2015,
       and (2) reversal of the circuit court’s orders denying the District leave to file a counterclaim for
       interpleader and denying its motion to declare the attorney lien asserted by Mr. Bedell invalid.
       In his cross-appeal, Mr. Bedell seeks reversal of the circuit court’s denial of his petition to
       adjudicate and enforce his attorney’s lien against the settlement award. Finally, in Mr. Bedell’s
       separate appeal (No. 1-17-0871), Mr. Bedell again seeks reversal of the circuit court’s denial of
       his petition to adjudicate and enforce his attorney’s lien, with the appeal having been filed in
       the alternative to the cross-appeal should this court view the matters “are more properly
       considered as a separate appeal.” In an order entered by this court on May 8, 2017, these
       appeals were consolidated.

¶ 29                                           II. ANALYSIS
¶ 30       On appeal, the parties present a host of arguments supporting their respective positions on
       the many issues raised in these consolidated appeals. However, with respect to the District’s
       appeal, while we affirm the circuit court’s decision to award Mr. Bedell attorney fees and costs
       under section 10-5-70(a) of the Act, we vacate the resulting judgment only as to the amount of
       the award and remand for a recalculation of the proper amount of that award under a theory of
       quantum meruit. This conclusion proves to be dispositive of these appeals as, in light of our
       resolution of this issue, all of the remaining issues raised by the parties on appeal are rendered
       moot.
¶ 31       As our supreme court has long recognized, Illinois follows the “American rule,” which
       prohibits prevailing parties from recovering their attorney fees from the losing party absent an
       express statutory or contractual provision. Sandholm v. Kuecker, 2012 IL 111443, ¶ 64.
       Accordingly, statutes or contracts that allow for such fees are in derogation of the common law
       and must be strictly construed. Id.; Powers v. Rockford Stop-N-Go, Inc., 326 Ill. App. 3d 511,
       515 (2001). “That is, we construe the fee-shifting provision ‘to mean nothing more—but also
       nothing less—than the letter of the text.’ ” Bright Horizons Children’s Centers, LLC v.
       Riverway Midwest II, LLC, 403 Ill. App. 3d 234, 255 (2010) (quoting Erlenbush v. Largent,
       353 Ill. App. 3d 949, 952 (2004)). Construing a fee-shifting statute is an exercise in statutory
       construction. The rules applicable to this task are well-established and were recently outlined
       in Hendricks v. Board of Trustees of the Police Pension Fund, 2015 IL App (3d) 140858, ¶ 14:
                   “The fundamental rule of statutory interpretation is to ascertain and give effect to
               the intent of the legislature. [Citation.] The most reliable indicator of that intent is the
               language of the statute itself. [Citation.] In determining the plain meaning of statutory
               language, a court will consider the statute in its entirety, the subject the statute
               addresses, and the apparent intent of the legislature in enacting the statute. [Citations.]
               If the statutory language is clear and unambiguous, it must be applied as written,
               without resorting to further aids of statutory interpretation. [Citation.] A court may not
               depart from the plain language of the statute and read into it exceptions, limitations, or
               conditions that are not consistent with the express legislative intent.”
¶ 32       Thus, it is well recognized that whether a party may recover attorney fees and costs
       pursuant to a specific statutory provision is a question of law. Grate v. Grzetich, 373 Ill. App.
       3d 228, 231 (2007). The circuit court’s resolution of such a question is therefore subject to
       de novo review. Id. However, the circuit court’s application of such statutory language to the

                                                    -8-
       facts of a particular case is reviewed for an abuse of discretion. See Peleton, Inc. v. McGivern’s
       Inc., 375 Ill. App. 3d 222, 226 (2007). An abuse of discretion occurs when no reasonable
       person could take the view adopted by the circuit court. Fennell v. Illinois Central R.R. Co.,
       2012 IL 113812, ¶ 21. Thus, whether the court has authority to grant attorney fees is a question
       of law we review de novo, whereas a court’s decision to as to whether to award authorized fees
       is reviewed for an abuse of discretion. Spencer v. Di Cola, 2014 IL App (1st) 121585, ¶ 35.
¶ 33        In light of the above, we first address the District’s contention that section 10-5-70(a) of the
       Act does not grant the circuit court authority to award attorney fees and costs for the work Mr.
       Bedell did on Mr. Rivo’s behalf. The relevant statutory language provides that, with respect to
       a condemnation complaint, “if the final judgment is that the plaintiff cannot acquire the
       property by condemnation, the court shall, upon the application of the defendants or any of
       them, enter an order in the action for the payment by the plaintiff of all costs, expenses, and
       reasonable attorney fees paid or incurred by the defendant or defendants in defense of the
       complaint, as upon the hearing of the application shall be right and just, and also for the
       payment of the taxable costs.” 735 ILCS 30/10-5-70(a) (West 2014).
¶ 34        The District specifically contends that this statutory language clearly authorizes an award
       of fees and costs only by the circuit court presiding over a condemnation complaint, only where
       the final judgment entered by that court concludes that the plaintiff cannot acquire the property
       by condemnation, and then only for fees and costs actually paid or incurred by a condemnation
       defendant for actions taken both in defense of the condemnation complaint and within the
       condemnation proceeding itself. Noting that Mr. Bedell only performed work on Mr. Rivo’s
       behalf in the context of the section 2-1401 proceeding, that section 2-1401 proceedings are
       generally considered new, separate proceedings, and that section 2-1401 itself contains no
       provision for the award of attorney fees, the District therefore contends that the circuit court
       improperly concluded that Mr. Bedell’s amended fee petition could satisfy these statutory
       requirements. The District also asserts that the fees and costs were awarded to Mr. Bedell not
       within the condemnation proceedings, but rather within the section 2-1401 proceeding.
¶ 35        With respect to these contentions, it is indeed undisputed that all of Mr. Bedell’s work on
       Mr. Rivo’s behalf took place within the context of the section 2-1401 proceeding.
       Furthermore, it is also true that the filing of a petition pursuant to section 2-1401 of the Code,
       which provides a procedure by which final orders, judgments, and decrees may be vacated
       after 30 days from their entry (735 ILCS 5/2-1401 (West 2014); Smith v. Airoom, Inc., 114 Ill.
       2d 209, 220 (1986)), is generally considered to constitute a new proceeding and not a
       continuation of the original cause of action (Sarkissian v. Chicago Board of Education, 201 Ill.
       2d 95, 102 (2002); Mills v. McDuffa, 393 Ill. App. 3d 940, 946 (2009)). Finally, we also agree
       that section 2-1401 of the Code does not, itself, contain a fee-shifting provision. See 735 ILCS
       5/2-1401 (West 2014). However, while we agree with these assertions made by the District, we
       do not agree with the remainder of its contentions or its ultimate conclusion regarding the
       circuit court’s authority to award fees and costs to Mr. Bedell under section 10-5-70(a) of the
       Act.
¶ 36        For example, while the District contends that the ultimate merits of its condemnation
       complaint and the award of fees to Mr. Bedell were issues addressed within the section 2-1401
       proceeding in this matter, these assertions are simply incorrect. Here, summary judgment was
       entered in Mr. Rivo’s favor with respect to the section 2-1401 petition on February 15, 2012,
       pursuant to an order in which the circuit court granted summary judgment in favor of Mr. Rivo,

                                                     -9-
       denied the District’s cross-motion, vacated the agreed judgment order previously entered on
       March 6, 2003, and reinstated the condemnation case. See Forest Preserve District v.
       Continental Community Bank & Trust Co., 2014 IL App (1st) 131652-U (noting that pursuant
       to the 2012 order, the condemnation case was reopened and reinstated).
¶ 37       It was only thereafter, well after the condemnation case was reinstated, that the circuit
       court presiding over the condemnation case (1) granted summary judgment on the District’s
       condemnation complaint in favor of Mr. Rivo on April 18, 2013, (2) made that ruling final and
       appealable on June 26, 2015, and (3) granted Mr. Bedell’s amended fee petition on November
       6, 2015, an order made final and appealable upon the entry of the stipulated order of dismissal
       on February 7, 2017. Thus, the record clearly establishes that, in full compliance with section
       10-5-70(a) of the Act, the court presiding over the condemnation case entered both a final
       judgment finding that the District cannot acquire Mr. Rivo’s property by condemnation and,
       thereafter, an order in that same action for the payment of Mr. Rivo’s attorney fees and costs.
       See 735 ILCS 30/10-5-70(a) (West 2014).
¶ 38       Furthermore, we also reject the District’s contention that, because Mr. Bedell represented
       Mr. Rivo solely in the context of the separate section 2-1401 proceeding, an award for Mr.
       Bedell’s fees and costs is not authorized by the statute because they were not incurred by Mr.
       Rivo “in defense” of the condemnation complaint, and within the condemnation proceeding, as
       the District contends is required by section 10-5-70(a) of the Act.
¶ 39       It does not appear that this specific question—i.e., whether section 10-5-70(a) of the Act
       allows for an award of fees and costs incurred in connection with a section 2-1401 proceeding
       arising out of a condemnation proceeding—has previously been addressed by the appellate
       court. However, we do find guidance in prior decisions that have addressed the propriety of an
       award of fees and costs incurred in appeals from circuit court decisions in condemnation cases.
¶ 40       In Department of Public Works & Buildings v. Lanter, 15 Ill. 2d 33, 39-40 (1958), our
       supreme court addressed whether a prior, but substantially similar, version of section
       10-5-70(a) of the Act authorized the payment of the defendants’ attorney fees that were
       incurred in connection with the defense of an appeal filed by a public entity from the circuit
       court’s dismissal of a condemnation complaint. Our supreme court first recognized that the
       terms of the substantially similar prior version of section 10-5-70(a) of the Act “do not restrict
       the attorney fees payable to those incurred in the trial court.” Id. at 40. Our supreme court then
       concluded that “[t]he plain intent of that provision is to pay defendants for all reasonable
       attorney fees incurred in defense of the condemnation petition ***. Where that defense must be
       made, not merely in the trial court, but also in a reviewing court because the Department has
       taken an appeal to that court, and defendant has no choice in the matter, then the attorney fees
       incurred in connection with that appellate court proceeding must be deemed to be an integral
       part of the defense of the condemnation petition, and should be recoverable under the statute.”
       Id. Our supreme court further reasoned that “[s]uch an interpretation in no way encourages
       prolonged condemnation litigation, yet fairly compensates defendant for attorney fees if he is
       compelled to defend beyond the trial court; and at the same time it is clearly consistent with the
       terms of the statute.” Id. at 40-41.
¶ 41       Thereafter, in Village of Cary v. Trout Valley Ass’n, 297 Ill. App. 3d 63, 64-65 (1998), the
       appellate court considered whether another prior, but substantially similar, version of section
       10-5-70(a) of the Act authorized an award of attorney fees and costs incurred by a defendant in
       connection with the defendant’s own appeal from the circuit court’s denial of a motion to

                                                   - 10 -
       dismiss a condemnation complaint. In finding that the statute did authorize such an award, and
       relying on Lanter, the court first noted that the prior, substantially similar version of section
       10-5-70(a) “in no way restricts the property owner’s right to recover appellate fees and
       expenses.” Id. at 68.
¶ 42       Then, the court reasoned that the critical inquiry is whether the defendant was “ ‘compelled
       to defend beyond the trial court’ ” (id. at 69 (quoting Lanter, 15 Ill. 2d at 40-41)) such that “the
       appeal was taken ‘in defense of the complaint’ ” (id. at 68 (quoting 735 ILCS 5/7-123(a) (West
       1996) (now 735 ILCS 30/10-5-70(a)))). Ultimately, the appellate court concluded that because
       the “only means of protecting its property from an unlawful condemnation was to take the
       appeal,” the defendant’s appeal in that case “was necessary to its defense of the ***
       condemnation petition.” Id. at 69. Therefore, the court concluded that the defendant was
       “entitled to recover all costs, expenses, and reasonable attorney fees incurred in prosecuting
       that appeal.” Id.
¶ 43       Here, the District’s condemnation complaint was originally resolved by the final, agreed
       judgment order entered in 2003. More than 30 days later, but less than 2 years thereafter, Mr.
       Rivo learned that the District never had legal authority to condemn his property because its
       board had not properly adopted the necessary ordinance. In such circumstances, Mr. Rivo’s
       only means of protecting his property from an unlawful condemnation was to file a section
       2-1401 petition. See 735 ILCS 5/2-1401 (West 2014) (containing the sole procedure in the
       Code by which final orders, judgments, and decrees may be vacated after 30 days, but less than
       2 years, from their entry).
¶ 44       A section 2-1401 proceeding does indeed represent a new proceeding and not a
       continuation of the original cause of action. However, the above authority clearly supports our
       conclusion that such a proceeding—being one defendant was compelled to undertake to
       protect his property—is still one prosecuted in defense of the condemnation complaint despite
       the fact that it reaches beyond the original circuit court condemnation proceedings. Indeed,
       because the plain language of section 10-5-70(a) does “not restrict the attorney fees payable to
       those incurred in the trial court” (Lanter, 15 Ill. 2d at 40), precluding condemnation defendants
       such as Mr. Rivo from recovering for fees and costs incurred in successful section 2-1401
       proceedings would improperly depart from the plain language of the statute and read into it
       exceptions, limitations, or conditions that are not consistent with the express legislative intent
       (Hendricks, 2015 IL App (3d) 140858, ¶ 14). In contrast, interpreting section 10-5-70(a) as we
       do here construes the “fee-shifting provision ‘to mean nothing more—but also nothing
       less—than the letter of the text.’ ” Bright Horizons, 403 Ill. App. 3d at 255 (quoting Largent,
       353 Ill. App. 3d at 952).
¶ 45       Thus, we conclude that the circuit court properly concluded that Mr. Bedell’s work in the
       section 2-1401 proceeding represented costs, expenses, and reasonable attorney fees paid or
       incurred by Mr. Rivo in defense of the condemnation complaint filed by the District, such that
       it was compensable under section 10-5-70(a) of the Act.
¶ 46       Having found that the circuit court had the authority to enter an award of fees and costs for
       Mr. Bedell’s work, we now turn to the question of whether the amount of that award
       constituted an abuse of discretion.
¶ 47       In this case, Mr. Bedell’s amended fee petition primarily asserted that “the Court should
       award the fee due from Defendant to Bedell under the [contingency] fee agreement: using the
       conservative value of the Defendant’s property, which the District determined in 2003 to be

                                                    - 11 -
       $1,400,000, Bedell is entitled to a fee of $280,000 (minus $1,200 already paid as retainer).
       Costs of $1,546.50 should also be awarded under the fee agreement.” In a written order entered
       on November 6, 2015, the circuit court granted Mr. Bedell’s amended petition for fees and
       costs and pronounced that “judgment is entered against [the District] in the amount of
       $280,000 for attorneys fees and $1,546.50 in costs in favor of Gregory A. Bedell.” 1 Thus, in
       2015, the circuit court granted an award of fees and costs premised upon the contingency fee
       provision in the retainer agreement executed in 2003, despite the fact that, in October 2012,
       Mr. Bedell had withdrawn as Mr. Rivo’s attorney. We find this to have been an abuse of
       discretion, as it improperly compensated Mr. Bedell based upon a contingency fee agreement
       that was no longer in force.
¶ 48        When an attorney-client relationship that was originally established under a contingent fee
       contract terminates, the contract no longer exists and neither party can therefore seek to
       enforce the terms of the nonexistent contract. McGill v. Garza, 378 Ill. App. 3d 73, 76 (2007);
       Kannewurf v. Johns, 260 Ill. App. 3d 66, 75-76 (1994); Leoris & Cohen, P.C. v. McNiece, 226
       Ill. App. 3d 591, 595-96 (1992). Because Mr. Rivo was no longer obligated to pay, and Mr.
       Bedell was no longer entitled to be compensated, pursuant to the terminated contingency fee
       agreement between Mr. Rivo and Mr. Bedell, such a contingent fee was not actually paid or
       incurred “in defense” of the condemnation complaint. It was therefore improper for the circuit
       court to rely solely upon that agreement as a basis for calculating the award of fees under
       section 10-5-70(a) of the Act.
¶ 49        However, when the attorney has withdrawn and the court finds the attorney justifiably
       withdrew from the case, then the attorney is entitled to proceed on a claim to recover fees based
       on quantum meruit. McGill, 378 Ill. App. 3d at 76-77; Kannewurf, 260 Ill. App. 3d at 73;
       Leoris & Cohen, P.C., 226 Ill. App. 3d at 597; Reed Yates Farms, Inc. v. Yates, 172 Ill. App. 3d
       519, 533 (1988). Here, Mr. Bedell’s motion to withdraw contended that his request was based
       upon a disagreement as to the strategy going forward with respect to seeking damages from the
       District and a breakdown in communication. Courts have recognized these to be justifiable
       reasons to withdraw, entitling the withdrawing attorney to recover reasonable fees based on
       quantum meruit. See McGill, 378 Ill. App. 3d at 76-77 (collecting cases). In this case,
       therefore, Mr. Rivo did in fact actually incur fees and costs “in defense” of the condemnation
       complaint—albeit payable to Mr. Bedell only on a theory of quantum meruit—such that an
       award of fees and costs to Mr. Bedell was proper.
¶ 50        Therefore, while we affirm the circuit court’s decision to award Mr. Bedell a judgment for
       fees and cost under section 10-5-70(a) of the Act, we vacate that part of the judgment
       determining the amount of fees and costs and remand for a recalculation of the proper amount
       of that award under a theory of quantum meruit. Under the theory of quantum meruit, the trial
       court is literally to award the attorney “ ‘as much as he deserves.’ ” Kannewurf, 260 Ill. App.
       3d at 74 (quoting Lee v. Ingalls Memorial Hospital, 232 Ill. App. 3d 475, 478 (1992)). We
       remand because the circuit court has “broad discretion in matters of attorney fees due to the
       advantage of close observation of the attorney’s work and the trial judge’s deeper
       understanding of the skill and time required in the case.” Kannewurf, 260 Ill. App. 3d at 74. In
       making this determination, the circuit court should “assess all of the relevant factors, including

           The circuit court’s judgment did not specifically account for the $1200 retainer already paid to Mr.
           1

       Bedell.

                                                     - 12 -
       the time and labor required, the attorney’s skill and standing, the nature of the cause, the
       novelty and difficulty of the subject matter, the attorney’s degree of responsibility in managing
       the case, the usual and customary charge for that type of work in the community, and the
       benefits resulting to the clients.” (Emphasis omitted.) Id. The circuit court should also ensure
       that both the $1200 retainer already paid by Mr. Rivo to Mr. Bedell and the provisions
       contained in paragraph 17 of the February 6, 2017, settlement agreement are accounted for in
       its analysis.
¶ 51        Finally, while the parties have raised a number of other issues, we find our resolution of the
       above matters renders them moot. See In re Jonathan P., 399 Ill. App. 3d 396, 400 (2010).
       (“ ‘An appeal is considered moot where it presents no actual controversy or where the issues
       involved in the trial court no longer exist because intervening events have rendered it
       impossible for the reviewing court to grant effectual relief to the complaining party.’
       [Citation.] Generally, courts of review do not decide moot questions, render advisory opinions,
       or consider issues where the result will not be affected regardless of how those issues are
       decided.”).
¶ 52        As noted above (supra ¶¶ 24, 28), all of the other issues raised on appeal challenge various
       rulings made by the circuit court that fundamentally concern the proper disposition of the
       attorney lien asserted by Mr. Bedell against the settlement award. However, Mr. Bedell’s
       assertion of his attorney lien was always premised upon his purported right to a lien based on
       the contingency fee provision of the retainer agreement. Because we have already concluded
       that the retainer agreement no longer exists and that Mr. Bedell can therefore no longer seek to
       enforce the terms of the nonexistent contract, all of the circuit court’s rulings with respect to
       the proper disposition of such a purported lien are moot.

¶ 53                                      III. CONCLUSION
¶ 54       For the foregoing reasons, while we affirm the circuit court’s decision to award Mr. Bedell
       fees and cost under section 10-5-70(a) of the Act, we vacate the resulting judgment only as to
       the amount of the award and remand for a recalculation of the proper amount of that award
       under a theory of quantum meruit.

¶ 55      Affirmed in part and vacated in part.
¶ 56      Cause remanded with directions.




                                                   - 13 -